Citation Nr: 1713086	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  16-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for flexion of the leg due to left knee strain, status post anterior cruciate ligament (ACL) reconstruction.

2.  Entitlement to an initial disability rating in excess of 10 percent for impairment of the knee due to left knee strain, status post ACL reconstruction.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain.

5.  Entitlement to an initial disability rating in excess of 10 percent for vertigo of central origin.

6.  Entitlement to an initial disability rating in excess of 10 percent for painful scar right ankle.
7.  Entitlement to an initial disability rating in excess of 10 percent for scars left knee and right ankle.

8.  Entitlement to an initial disability rating in excess of 10 percent for right ankle sprain status post surgery.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 3, 2005 to August 19, 2005, June 2010 to April 2011, and from December 2012 to May 2013.  Additionally, the Veteran served in the Army National Guard from October 2007 to October 2008, and from July 2013 to April 2015.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

After a review of the claim file, the Board finds that additional development is needed prior to deciding the issues on appeal.  

The board notes that the Veteran was receiving regular private orthopedic treatment for his knees and ankles.  However, the claim file only contains treatment records up to November 2016.  On remand, the RO should attempt to obtain and associate with the claims file all VA and private treatment the Veteran received for his service-connected disabilities.

Concerning specifically the issues of the initial disability ratings in excess of 10 percent for the service-connected leg due to left knee strain, status post ACL reconstruction; impairment of the knee due to left knee strain, status post ACL reconstruction; right knee strain; left ankle strain; and right ankle sprain, status post surgery, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  

The Veteran was afforded a VA examination in October 2014 to evaluate his service-connected knee and ankle disabilities.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the claims must be remanded for new VA examinations with complete range of motion testing.

Concerning the disability ratings of the service-connected vertigo, painful scar right ankle, and scars of the left knee and right ankle, the Board notes that the last VA examination the Veteran had to evaluate these disabilities was in October 2014.  In his June 2015 Notice of Disagreement (NOD), the Veteran wrote that as a result of surgery, he had scars on his left knee and right ankle.  In his June 2016 VA Form 9, the Veteran noted that he was being seen by a pain management physician for his knees and ankles and had been put on a permanent profile with restrictions at his current job, due to his pain and lack of mobility.  

Given the gap in time since the last examination, the Board finds that these matters should be remanded to afford the Veteran an opportunity to undergo contemporaneous VA examinations to assess the current nature, extent, and severity of his vertigo, knees, and ankles disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal for increased ratings for flexion of the leg due to left knee strain, status post ACL reconstruction; impairment of the knee due to left knee strain, status post ACL reconstruction; right knee strain; left ankle strain; vertigo of central origin; painful scar right ankle; and scars on the left knee and right ankle; the matter of unemployability was raised by the record.  The TDIU claim has been recognized as part and parcel of the increased ratings appeals and is before the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 2016.  Expedited handling is requested.)

1. Provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service connected disabilities subject of this appeal.  As needed, signed release forms for private records should be obtained.  

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the reason for their unavailability should be documented in the file and the Veteran should be informed of the same.  

3. The Veteran should be afforded a VA orthopedic examination to determine the nature, extent and severity of his service-connected leg, knee, and ankle disabilities.  The claim file should be made available to the examiner for review.  Any indicated tests should be accomplished, including X-rays and MRIs (if feasible).  

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion (passive and active), and in relation to normal range of motion, of the Veteran's leg and knees.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite leg, knee, and ankle.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is subluxation or lateral instability of the right and left knees, and if present, indicate whether it is slight, moderate, or severe.

c. The examiner should report on whether there is limited motion of the right and left ankles and indicate whether it is moderate or marked.

d. The examiner must then render an opinion concerning the effect of the Veteran's service-connected leg, right and left knee, and right and left ankle disabilities on his ordinary activity and his ability to procure and maintain employment.

4. Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his service-connected vertigo of central origin.  The claim file should be made available to the examiner for review.  Any indicated tests should be accomplished.  Specifically, the examiner should identify all symptoms associated with the Veteran's vertigo, to include any dizziness or staggering, and should report the frequency of any attacks of such symptoms.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If the reports are discounted, the examiner should provide a reason for doing so.  

5. Schedule the Veteran for a VA scar examination of the Veteran's right ankle and left knee.  The claim file should be made available to the examiner who should indicate on the examination report that he/she reviewed the documents in conjunction with the examination.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should identify and enumerate any and all scars related to the Veteran's service-connected right ankle and left knee and opine whether such scars are linear, superficial, deep, painful, unstable, and/or exhibit any other disabling effects.

6. Then, the examiner should determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a May 2015 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

7. After completing the above actions, and any other indicated development, the issues on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




